Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s RCE amendment filed on 27 September 2021. The Examiner performed compact prosecution and proposed suggestions to the Applicant by amending independent claims 1, 12, and 13 by incorporating the claim language from dependent claims 3 and 6 to recite “wherein the providing of the credentials for each generated instant messaging account comprises obtaining a password for each generated instant messaging account and generating a login for each generated instant messaging account and wherein the generating of the at least one additional instant messaging account further comprises obtaining at least an alias name for each generated instant messaging account”. After conducting an interview, the proposal was accepted and authorization was given for an Examiner’s Amendment on October 20, 2021. Claims 3 and 6 have been canceled. Claims 1, 4, 7, 12, and 13 were amended. Claims 1-2, 4-5, and 7-13 remain pending. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 27 September 2021 has been entered.
 
Response to Arguments
5.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 27 September 2021, with respect to the prior art not expressly disclosing generating an IM account within the IM account and providing corresponding credentials for each generated instant messaging account, a master account for an IM application, and for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account have been fully considered and are persuasive in view of applicant's arguments, see for example pages 1-7. Therefore, the 35 U.S.C. 103 rejection in view of Britt et al., Brisebois et al., and Motosaka et al. for claims 1-13 has been withdrawn and by amending independent claims 1, 12, and 13 by incorporating the claim language from dependent claims 3 and 6 to recite “wherein the providing of the credentials for each generated instant messaging account comprises obtaining a password for each generated instant messaging account and generating a login for each generated instant messaging account and wherein the generating of the at least one additional instant messaging account further comprises obtaining at least an alias name for each generated instant messaging account. 

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Morey B. Wildes, Reg. No. 36,968 on 21 October 2021.The application has been amended as follows: 
Please amend the following claims:
	Claim 1.	(Currently Amended) A computer-implemented method for enabling a user to use a plurality of instant messaging accounts in an instant messaging application, the computer-implemented method comprising:
	in response to a successful authentication, accessing a master account for an instant messaging application;
	in response to performing a given interaction, generating at least one additional instant messaging account within the instant messaging application, the generating comprising: 
		for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account, and 
		providing corresponding credentials for each generated instant messaging account;
	in use, accessing the master account for the instant messaging application upon successful authentication; and
	providing an access to each generated instant messaging accounts;
wherein the providing of the credentials for each generated instant messaging account comprises obtaining a password for each generated instant messaging account and generating a login for each generated instant messaging account; and
wherein the generating of the at least one additional instant messaging account further comprises obtaining at least an alias name for each generated instant messaging account.

	Claim 2.	(Original) The computer-implemented method as claimed in claim 1, wherein the successful authentication comprises providing a login, providing a password and determining that the login and the password provided are legitimate.

	Claim 3.	(Canceled) 

	Claim 4.	(Currently Amended) The computer-implemented method as claimed in claim [[3]] 1, wherein each of the at least one associated fake phone number was generated as part of generating the login.

	Claim 5.	(Previously Presented) The computer-implemented method as claimed in claim 4, further wherein the generating of the login comprises, for each generated instant message account, selecting a given number of numbers of the associated fake phone number.

	Claim 6.	(Canceled) 

	Claim 7.	(Currently Amended) The computer-implemented method as claimed in claim [[6]] 1, wherein the generating of the at least one additional instant messaging account further comprises obtaining an alias picture for each generated instant messaging account.

	Claim 8.	(Previously Presented) The computer-implemented method as claimed in claim 7, wherein the generating of the at least one additional instant messaging account comprises storing the corresponding generated credentials.

	Claim 9.	(Previously Presented) The computer-implemented method as claimed in claim 1, wherein the providing of an access to each generated instant messaging accounts comprises displaying a graphics user interface listing each generated instant messaging accounts.

	Claim 10.	(Previously Presented) The computer-implemented method as claimed in claim 1, wherein the providing of an access to each generated instant messaging accounts comprises selecting a given instant messaging account.

	Claim 11.	(Previously Presented) The computer-implemented method as claimed in claim 1, wherein the providing of the credentials for each generated instant messaging account comprises obtaining corresponding credentials from an already existing corresponding instant messaging account.

	Claim 12.	(Currently Amended) A computer-implemented method for enabling a user to use a plurality of instant messaging accounts in an instant messaging application, the computer-implemented method comprising:
	accessing the master account of the instant messaging application upon successful authentication, the accessing of the master account comprising displaying [[of]] a list of at least one previously generated additional instant messaging account and the master account; and
	providing an access to any of the plurality of instant messaging accounts;
	wherein a unique fake phone number is associated with the generated additional instant messaging account, and corresponding credentials are provided to each generated additional instant messaging account;
 wherein the corresponding credentials provided to each generated additional instant messaging account comprises a password for each generated instant messaging account and a login for each generated instant messaging account and 
wherein at least an alias name is generated for each generated additional instant messaging account.

	Claim 13.	(Currently Amended) A non-transitory computer-readable storage medium for storing computer-executable instructions which, when executed, cause a mobile device to perform a method for enabling a user to use a plurality of instant messaging accounts in an instant messaging application, the method comprising:
	accessing the master account of the instant messaging application upon successful authentication, the accessing of the master account comprising displaying of list [[of]] a at least one previously generated additional instant messaging account and the master account; and
	providing an access to any of the plurality of instant messaging accounts;
	wherein a unique fake phone number is associated with the generated additional instant messaging account, and corresponding credentials are provided to each generated additional instant messaging account;
wherein the corresponding credentials provided to each generated additional instant messaging account comprises a password for each generated instant messaging account and a login for each generated instant messaging account; and 
wherein at least an alias name is generated for each generated additional instant messaging account.

Allowable Subject Matter
8.	Claims 1-2, 4-5, and 7-13 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for using a plurality of accounts in an instant messaging application. Claims 1, 12, and 13 identifies the uniquely distinct features “for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account, and providing corresponding credentials for each generated instant messaging account; in use, accessing the master account for the instant messaging application upon successful authentication; and providing an access to each generated instant messaging accounts; wherein the providing of the credentials for each generated instant messaging account comprises obtaining a password for each generated instant messaging account and generating a login for each generated instant messaging account; and wherein the generating of the at least one additional instant messaging account further comprises obtaining at least an alias name for each generated instant messaging account”.
The closest prior art, Britt et al. (Pub No. 2008/0261569) discloses systems and methods for integrating and aggregating content for a mobile device are provided. Electronic content gathered from service providers over a network is presented in an intuitive, efficient and effective manner to easily allow a mobile device user seamless access to a variety of electronic content and functionality. An integrated message system for organizing information for registered accounts on a mobile device is also provided. The system includes an aggregated content interface presenting a number of service provider indicators. The system also includes submenus corresponding to each of the service provider indicators of the aggregated content interface. Each of the submenus includes a plurality of tabbed interfaces that replicate the functionality of a service provider.
However, either singularly or in combination, Britt et al. fail to anticipate or render obvious the claimed limitations for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account, and providing corresponding credentials for each generated instant messaging account; in use, accessing the master account for the instant messaging application upon successful authentication; and providing an access to each generated instant messaging accounts; wherein the providing of the credentials for each generated instant messaging account comprises obtaining a password for each generated instant messaging account and generating a login for each generated instant messaging account; and wherein the generating of the at least one additional instant messaging account further comprises obtaining at least an alias name for each generated instant messaging account.
The closest prior art, Brisebois et al. (US Patent No. 10,142,391) discloses systems and methods of diagnosing down-layer performance problems via multi-steam performance patternization. In one embodiment, a method includes retrieving a time-based performance pattern of virtual meetings previously mediated by a communications platform executing in a computing environment, wherein the computing environment comprises a plurality of resources. The method further includes determining, from the time-based performance pattern, at least one virtual-meeting attribute associated with relatively poor virtual-meeting performance. Also, the method includes determining a performance relationship between the at least one virtual-meeting attribute and a particular resource of the computing environment. In addition, the method includes generalizing the performance relationship to overall, non-meeting-specific performance of the particular resource.
However, either singularly or in combination, Brisebois et al. fail to anticipate or render obvious the claimed limitations for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account, and providing corresponding credentials for each generated instant messaging account; in use, accessing the master account for the instant messaging application upon successful authentication; and providing an access to each generated instant messaging accounts; wherein the providing of the credentials for each generated instant messaging account comprises obtaining a password for each generated instant messaging account and generating a login for each generated instant messaging account; and wherein the generating of the at least one additional instant messaging account further comprises obtaining at least an alias name for each generated instant messaging account.
The closest prior art, Motosaka et al. (Pub No. 2003/0212805) discloses profile information acquisition program and apparatus. A technique for obtaining profile information that is generated when software programs in layers of a software system are processed. Pieces of profile information are linked directly or indirectly and recorded into a storage area named a profile information storage area in an order in which software programs, which have generated the pieces of profile information, started.
The closest prior art, Cai et al. (Pub No. 2011/0165860) discloses systems and methods are disclosed for managing Short Messaging Service ( SMS) spoofing using Short Messaging Peer-to-Peer (SMPP) protocol. An SMPP protocol communication includes an SMPP transmitter and an SMPP transceiver. The SMPP transmitter identifies or receives an SMS message for transmission to a destination. The SMPP transmitter identifies a source address for the SMS message, and determines whether the source address is authentic. If the source address is not authentic, then the SMPP transmitter inserts a validity indicator in an SMPP Packet Data Unit (PDU), along with the SMS message, that the source address is not authentic before transmitting the SMPP PDU to the SMPP transceiver. Upon receiving the SMPP PDU from the SMPP transmitter, the SMPP transceiver may determine whether or not to deliver the SMS message to the destination based on the validity indicator provided by the SMPP transmitter.
However, either singularly or in combination, Cai et al. fail to anticipate or render obvious the claimed limitations for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account, and providing corresponding credentials for each generated instant messaging account; in use, accessing the master account for the instant messaging application upon successful authentication; and providing an access to each generated instant messaging accounts; wherein the providing of the credentials for each generated instant messaging account comprises obtaining a password for each generated instant messaging account and generating a login for each generated instant messaging account; and wherein the generating of the at least one additional instant messaging account further comprises obtaining at least an alias name for each generated instant messaging account.
10.	Therefore, claims 1, 12, and 13 and the respective dependent claims 2, 4-5, and 7-11 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        October 20, 2021
/KENDALL DOLLY/Primary Examiner, Art Unit 2436